PER CURIAM.
[1] The plaintiff is a corporation engaged in the business of merchant tailoring. Its treasurer, Feldman, testified that it made and delivered two suits of clothes to defendant at" the agreed price of $25 for each suit. He admitted that $20 had been paid on account. The defense was payment. The defendant testified that he was introduced to Feldman by one Swarris, a personal friend and brother lodge member; that he knew that Feldman and Swarris were partners in the tailoring business, but that he did not know that plaintiff was a corporation; that he paid Swarris $25 on one occasion, $20 on another, and at Swarris’ request paid the latter’s lodge dues of $6.25. In the absence of notice to defendant, or knowledge on his part that plaintiff was a corporation, payment to Swarris was sufficient.
[2] The judgment, however, involves a finding of payment in full; but, at best, the testimony only malees out a payment of $45, since the lodge dues were manifestly a personal debt of one partner, payment of which cannot be set off against a debt due the partnership. 30 Cyc. 502.
The judgment must therefore be reversed, and a new trial ordered, with $30 costs to the appellant to abide the event, unless the defendant will stipulate that judgment may be entered in plaintiff’s favor for the sum of $5 and appropriate costs in the court below, in which event the judgment, so modified, will be affirmed, without costs of this appeal.